Case 1:20-cr-00094-TWP-TAB Document 110 Filed 05/21/21 Page 1 of 12 PageID #: 344




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION


  UNITED STATES OF AMERICA,                       )
                                                  )
                              Plaintiff,          )
                                                  )
  v.                                              )      CAUSE NO. 1:20-CR-00094-TWP-TAB
                                                  )
  JOSEPH CHASE WINKLE,                            )      -01
  a/k/a “Chase Winkle”,                           )      -02
  JEREMY GIBSON,                                  )      -03
  JOSEPH KREJSA, and                              )      -04
  COREY POSEY.                                    )
                                                  )
                             Defendants.          )


                    GOVERNMENT’S RESPONSE IN OPPOSITION TO
                  DEFENDANTS’ JOINT MOTION TO CONTINUE TRIAL

         The United States of America, through the undersigned counsel, Mary J. Hahn and

  Katherine G. DeVar, Trial Attorneys, Civil Rights Division, Criminal Section; and Nicholas J.

  Linder, Assistant United States Attorney (collectively, “the Government”), hereby submits its

  response in opposition to Defendants’ Joint Motion to Continue Trial, ECF 108.

         Throughout this matter, the Government has timely produced all discovery required by this

  Court’s orders and has produced a significant amount of additional discovery – including FBI 302s

  providing detailed summaries of witness statements – well in advance of any discovery deadlines.

  The trial in this matter already has been continued three times, and, in November 2020, counsel

  for the government and the three originally charged defendants – Defendants Winkle, Gibson, and

  Krejsa – negotiated and agreed on a trial date of September 13, 2021. See Unopposed Motion to

  Continue, ECF 61 (Nov. 17, 2020).
Case 1:20-cr-00094-TWP-TAB Document 110 Filed 05/21/21 Page 2 of 12 PageID #: 345




         On April 13, 2021 – months before the agreed upon trial date – the government filed a

  Superseding Indictment that included a single false report charge against Defendant Posey, which

  is based on his own written statements about a single incident involving a civilian named L.G.,

  and added one excessive force count and one false report count against each of Defendants Winkle

  and Gibson related to a single incident involving a civilian named E.M. See Superseding

  Indictment, Count 4 (Posey) and Counts 14-17 (Winkle and Gibson), ECF 64. No additional

  charges were filed against Defendant Joseph Krejsa.

         Defendants now seek to continue the trial to sometime in January 2022 – which is over

  eight months after the filing of the Superseding Indictment – based almost exclusively on

  conclusory claims that they will need time to review the discovery related to these new counts.

  Such vague and conclusory claims are insufficient to warrant any further delay in trial. See United

  States v. Cosby, 924 F.3d 329, 335 (7th Cir. 2019). Notably, the defendants filed this motion for

  continuance without having received the new discovery related to the additional charges in the

  Superseding Indictment, and, contrary to their assertions, the discovery related to these charges is

  neither onerous nor complex. Defendants have ample time to prepare for trial, and the Government

  requests that this Court deny their motion.

  II.    BACKGROUND

         A. Procedural History

         On March 11, 2020, the Government filed a twelve-count indictment charging

  Defendants Winkle and Gibson, while acting as Muncie Police Department (MPD) officers, with

  using unreasonable force during arrests – including striking the head and face of arrestees

  without legal justification – and charging Defendants Krejsa and Winkle with writing false

  reports about one or more excessive uses of force. These original counts involve the defendants’



                                                   2
Case 1:20-cr-00094-TWP-TAB Document 110 Filed 05/21/21 Page 3 of 12 PageID #: 346




  use of force and/or false reports related to LMPD officers’ unlawful conduct against six different

  civilians.

          The trial was originally set for May 11, 2020. See Minute Order, ECF 33 (March 16,

  2020). On Defendant Krejsa’s motion, and without objection by the Government, this Court

  continued the trial date to August 10, 2020. See Order, ECF 36 (March 19, 2020). A couple of

  months later, the parties jointly moved to continue the trial in light of the public health concerns

  posed by the COVID-19 pandemic. See Order, ECF 49 (June 25, 2020) (continuing the trial date

  to February 22, 2021). In November 2020, the defendants requested the Government’s consent

  to continue the trial for a third time. Counsel for the Government agreed not to oppose the

  continuance, but discussed with defense counsel the need to propose a trial date that would be

  sufficiently far in the future so as to avoid the need for any additional continuances. The parties

  agreed on a trial date of September 13, 2021, and this Court granted the defendants’ motion to

  continue. See Order, ECF 63 (Nov. 18, 2020).

          On April 13, 2021, the Government filed a Superseding Indictment. The vast majority of

  the counts (Counts 1-3 and 5-13) in the Superseding Indictment are identical to the counts

  charged in the original indictment.1 The newly added counts (Count 4 and Counts 14-17) are

  similar in nature to the originally indicted counts (i.e., the use of unreasonable force against

  arrestees and the filing of false reports), and adds only a single new incident involving the use of

  force against a civilian named E.M. For each defendant, the new counts are limited to their

  respective conduct during a single incident against a single victim. Specifically, Count 4

  involves Defendant Posey’s false statements contained in his own report documenting the use of

  force against a civilian named L.G. Counts 14 to 17 involve a single incident involving the


  1
   The only differences between the original and the superseding indictments are the numbering of the counts and the
  correction of a typographical error.

                                                          3
Case 1:20-cr-00094-TWP-TAB Document 110 Filed 05/21/21 Page 4 of 12 PageID #: 347




  arrest of E.M., and charge Winkle and Gibson each with striking the head and facial area of E.M.

  without legal justification and writing a false report to obstruct the investigation into that illegal

  use of force.

             B. The Originally Charged Defendants Have Had Substantial Discovery for Over a
                Year, and the Newly Charged Defendant Reviewed, Before Indictment, the Core
                Evidence Against Him

             The Government has timely produced all discovery required by this Court and Federal

  Rule of Criminal Procedure 16. Moreover, the Government has disclosed a substantial amount

  of discovery, including detailed summaries of witness statements, to which the defendants are

  not entitled at this stage of the litigation, thereby providing the defendants with more time to

  identify witnesses and to develop their defenses than they otherwise would have under Federal

  Rule of Criminal Procedure 16, the Jencks Act, and this Court’s orders setting deadlines for

  pretrial disclosures.2

             A. Defendant Posey Reviewed Evidence of the L.G. Incident Before Indictment

             The single count (Count 4) against Defendant Posey is based on his filing a report

  containing false statements that give a misleading account of his and Winkle’s actions during the

  arrest of L.G. The scope of this count is narrow: the statements charged as false in Count 4 involve

  conduct that occurred during the officers’ initial encounter with L.G., when only two officers, i.e.,

  Defendants Posey and Winkle, and several civilians were on the scene. As far as the Government

  is aware, the videos from Winkle and Posey’s bodyworn cameras are the only two recordings of

  Defendants Winkle and Posey’s actions during that initial part of the arrest. (Other officers arrived

  on the scene after this initial part of the arrest, and additional bodyworn cameras that may be

  relevant recorded officers’ actions and conversations after those others arrived on the scene.)



  2
      The Government intends to produce grand jury transcripts to the defendants before the pretrial conference.

                                                              4
Case 1:20-cr-00094-TWP-TAB Document 110 Filed 05/21/21 Page 5 of 12 PageID #: 348




         In November 2019, counsel for the Government met with Defendant Posey and his former

  counsel for a voluntary interview. During that interview, the Government showed Defendant

  Posey and his then-counsel the relevant portions of Posey’s bodyworn camera video, and

  Defendant Posey acknowledged that he had watched this video multiple times before meeting with

  the Government. In addition, after that voluntary interview, counsel for the Government pointed

  out to Defendant Posey’s former counsel certain evidence that directly contradicts statements in

  his report. As a result, well before the filing of the Superseding Indictment, Defendant Posey was

  aware of, and had multiple opportunities to review, the core evidence against him.

         B. Defendants Winkle, Gibson, and Krejsa Received Substantial Discovery Before
            the Filing of the Superseding Indictment

         On April 13, 2020, the Government made its initial production to Defendants Winkle,

  Gibson, and Krejsa, the three originally charged defendants. This production included

  statements by these defendants, as well as the use of force reports and videos related to the

  incidents charged in the original indictment.

         On June 16, 2020, nearly one year ago, the Government produced a second round of

  discovery. This second production included, among other things, medical records, the Muncie

  Police Department’s use-of-force policies, and the training materials used by the MPD

  instructors who trained Defendants Winkle and Gibson on the use of force and report writing. In

  addition, the Government produced recordings of interviews of civilian witnesses to the

  originally charged incidents, as well as FBI 302s providing detailed summaries of statements by

  civilian and law enforcement witnesses about each of the originally charged incidents.

         Importantly, the Government produced FBI 302s summarizing the statements by MPD

  defensive tactics instructors. These defensive tactics instructors had reviewed several uses of

  force by Defendants Winkle and Gibson, including the incident involving E.M. that was added to

                                                   5
Case 1:20-cr-00094-TWP-TAB Document 110 Filed 05/21/21 Page 6 of 12 PageID #: 349




  the Superseding Indictment. These FBI 302s document the trainers’ descriptions of MPD

  training and policy on the use of force and defensive tactics; their analysis of the uses of force

  against E.M.; and their unanimous assessment that Defendants Winkle and Gibson violated MPD

  policies and training during this incident involving E.M. Thus, Defendants Winkle and Gibson

  have had in their possession – for nearly a year – the assessments by the defensive tactics

  instructors for the newly charged incident involving E.M. and the training materials that serve as

  the basis for that assessment.

         C. The Additional Discovery Related to the Newly Added Charges is Not
            Substantial

         On May 19, 2021, in compliance with this Court’s order, the Government produced

  discovery to the defendants related to the newly added charges. The additional discovery

  included ten bodyworn camera videos for MPD officers who were present during the arrest of, as

  well as those who arrived after the arrest of, E.M., the use of force reports about the E.M.

  incident, medical records, and other items. This additional discovery consisted of a total of 179

  items, nearly 80 of which are screenshots of text messages exchanged between E.M. and another

  civilian. And again, although the Government is not required to provide witness statements at

  this point in the litigation, the Government provided recorded interviews of civilian witnesses to

  the E.M. incident as well as FBI 302s summarizing statements by witnesses about E.M. and

  other allegations of excessive use of force by MPD officers. (The Government previously

  produced in the June 2020 production many of these FBI 302s in redacted form, and this most

  recent production simply cleared certain redacted paragraphs from those FBI 302s.)

  III.   ARGUMENT

         The Seventh Circuit has held that a district court has “broad discretion” in scheduling

  trials. Cosby, 924 F.3d at 334 (internal quotation marks omitted). Although a court cannot have

                                                    6
Case 1:20-cr-00094-TWP-TAB Document 110 Filed 05/21/21 Page 7 of 12 PageID #: 350




  a “‘myopic insistence upon expeditiousness in the face of a justifiable request for delay,’” United

  States v. Robbins, 197 F.3d 829, 846 (7th Cir. 1999) (citation omitted), a court may require

  adherence to a set trial date unless there are “compelling reasons” to grant a continuance. Cosby,

  924 F.3d at 334; see also, e.g., United States v. Volpentesta, 727 F.3d 666, 679 (7th Cir. 2013).

          Many factors are relevant to a district court’s ruling on a request for a continuance,

  including: the amount of time available for preparation; the complexity of the case; the status of

  discovery; the likelihood of prejudice from denial; and the public interest, including

  inconvenience to the district court and fairness to the victims. See Cosby, 924 F.3d at 335.

          Each of these factors weighs against a continuance here. This case was originally filed

  over a year ago, and the defendants still have another four months to prepare for trial. The

  charges against Defendant Posey are not complex: he has been charged in a single count, based

  on his own written statements about an incident captured on his own bodyworn camera. And he

  reviewed his bodyworn camera video – on his own and with counsel – multiple times before

  indictment.

          The Government’s productions in April and June 2020 to the three originally charged

  defendants have provided them with a substantial amount of time to prepare their defense to the

  original twelve counts, and the additional counts against Defendants Winkle and Gibson do not

  add substantially to that preparation. Significantly, the charges against Defendants Winkle and

  Gibson are very similar to the conduct for which they were originally charged (i.e., strikes to the

  head of arrestees), and the Government provided the use-of-force and defensive tactics training

  materials, as well as the defensive tactics trainers’ assessments of these defendants’ use of force

  against E.M., nearly a year ago.3


  3
    Defendant Gibson states that he may need to “evaluate the need for expert consultants and/or witnesses” regarding
  the incident involving E.M. Yet months ago, counsel for the Government informed both the former and current

                                                           7
Case 1:20-cr-00094-TWP-TAB Document 110 Filed 05/21/21 Page 8 of 12 PageID #: 351




          Tellingly, nowhere in their motion do the Defendants identify any specific prejudice that

  they will suffer if their motion is denied. See United States v. Crowder, 588 F.3d 929, 937 (7th

  Cir. 2009) (affirming denial of motion for continuance where the defendant failed to state “with

  any amount of specificity the prejudice that might result” in the absence of a continuance).

  Instead, they conclusorily assert that the Superseding Indictment “greatly expanded” the charges,

  and that they will now need until January 2022 – which is seven months from now – to prepare

  for trial. A review of the charges themselves, and the discovery provided to date, belies that

  claim. As noted above, the single count against Posey is a straightforward factual one, and

  Defendants Winkle and Gibson each have been charged with a single incident involving the

  same type of misconduct – unjustified strikes to the head of non-resistant or minimally-resistant

  arrestees – that gave rise to their original charges.

          None of the Defendants’ other arguments warrant additional delay. Defendant Gibson

  claims, for example, that he will have to retain an expert to assess the false report charge against

  him (Count 17). See Defs.’ Motion, ECF 108, at 2. Yet this false report count involves the

  factual question about whether he knowingly falsified his report with the intent to obstruct the

  investigation into his use of force against E.M.: did Defendant Gibson, for example, knowingly

  omit from his written report that he used knee strikes to E.M.’s facial and head area? It is

  unclear what expert opinion would be admissible to answer that question.

          Defendants also state that they plan to file substantive motions related to the charges

  contained in this Superseding Indictment, but they provide no explanation why they cannot meet

  the deadlines set in this Court’s orders – which do not require the filing of Rule 12 and other

  pretrial motions until August 11, 2021.


  counsel for Defendant Gibson that it may seek to supersede the indictment to include the E.M. incident as charges
  against him. He has provided no justification for failing to consult with experts about this incident before now.

                                                           8
Case 1:20-cr-00094-TWP-TAB Document 110 Filed 05/21/21 Page 9 of 12 PageID #: 352




              In addition, Defendants vaguely state that Defendant Krejsa “may” be unavailable for

  trial because he may need surgery “in the near future.” See Defs.’ Motion, ECF 108, at 3.

  However, nothing in the motion suggests that this surgery has been scheduled, or that it must be

  scheduled at a time that would interfere with the September trial date. If Defendant Krejsa’s

  medical condition necessitates surgery at a time that would interfere with the trial date, this Court

  can address that issue at that time. There is no reason to upend a longstanding trial date based on

  a hypothetical situation that may or may not come to pass.

              Finally, the public interest favors maintaining the trial date.4 The Superseding Indictment

  charges the defendants with serious civil rights and obstruction offenses in connection with

  seven different victims. Defendants Winkle and Gibson used deadly force (i.e., kicks or knee

  strikes to the head) against minimally- or non-resisting arrestees, and two of the those arrestees

  (L.G. and E.M.) suffered broken facial bones as a result. These serious abuses of the public trust

  need to be addressed, and the victims deserve resolution.

  IV.         CONCLUSION

              For the foregoing reasons, the United States respectfully requests that the Court deny

  Defendants’ Joint Motion to Continue Trial.

                                                       Respectfully submitted,

                                                       JOHN CHILDRESS
                                                       Acting United States Attorney

      Date:      May 21, 2021                  By:     /s/ Mary J. Hahn
                                                       Katherine G. DeVar
                                                       Mary J. Hahn
                                                       Trial Attorneys


  4
   The Government does not know the current demands on this Court’s docket. However, based on the overall
  scheduling issues resulting from the backlog of cases created by COVID 19, the Government would request that this
  Court consider its own schedule in determining whether to deny this motion.

                                                          9
Case 1:20-cr-00094-TWP-TAB Document 110 Filed 05/21/21 Page 10 of 12 PageID #: 353




                                 By:   /s/ Nicholas J. Linder
                                       Nicholas J. Linder
                                       Assistant United States Attorney




                                        10
Case 1:20-cr-00094-TWP-TAB Document 110 Filed 05/21/21 Page 11 of 12 PageID #: 354




                                   CERTIFICATE OF SERVICE

         I hereby certify that on May 21, 2021, a copy of the foregoing Government’s Response in

  Opposition to Defendants’ Joint Motion to Continue Trial was filed electronically. Notice of this

  filing will be sent to the following parties by operation of the Court’s electronic filing system.

  Parties may access this filing through the Court’s system. Service of this filing will be made on

  all ECF-registered counsel by operation of the court's electronic filing system. Parties may access

  this filing through the court’s system.


  John F. Kautzman
  Martin Brown
  Ruckelshaus Kautzman
  Blackwell & Bemis, LLP
  135 N. Pennsylvania Street, Suite 1600
  Indianapolis, IN 46204
  Phone: (317) 634-4356
  Email: jfk@rucklaw.com
  Counsel for Defendant Chase Winkle

  David Oscar Markus
  Markus / Moss PLLC
  40 NW Third Street, Penthouse One
  Miami, FL 33128
  Phone: (305) 379-6667
  Email: dmarkus@markuslaw.com
  Counsel for Defendant Gibson

  Yasmin Best
  Daniel E. Pulliam
  Luis Quinones Fernandez
  Faegre Drinker Biddle & Reath LLP
  311 S. Wacker Drive, Suite 4300
  Chicago IL, 60606
  Phone: (310) 500-2166
  Email: yasmin.best@faegredrinker.com
  Counsel for Defendant Joseph Krejsa

  K. Michael Gaerte
  Joshua Burress
  Dentons Bingham Greenebaum LLP

                                                  11
Case 1:20-cr-00094-TWP-TAB Document 110 Filed 05/21/21 Page 12 of 12 PageID #: 355




  2700 Market Tower
  10 West Market Street
  Indianapolis, IN, 46204
  (317) 968-5446
  michael.gaerte@dentons.com
  Counsel for Defendant Corey Posey




                                       /s/ Mary J. Hahn
                                       Mary J. Hahn
                                       Trial Attorney
                                       United States Department of Justice
                                       Civil Rights Division, Criminal Section
                                       4 Constitution Square
                                       150 M Street NE
                                       Washington, DC 20002
                                       Phone: (202) 305-0921
                                       Email: mary.hahn@usdoj.gov




                                        12
